Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 1 of 22 PageID #: 1196




                UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF MISSOURI
                          SOUTHEASTERN DIVISION

 TIM WASHINGTON,                              )
                                              )
                        Petitioner,           )
                                              )
 v.                                           )   Case No. 1:20-CV-00221-SNLJ
                                              )
 BILL STANGE,                                 )
                                              )
                        Respondent.           )


                           MEMORANDUM AND ORDER

       This case is before the Court on a petition under 28 U.S.C. § 2254 for writ of

habeas corpus. Petitioner Tim Washington is an inmate at the Southeast Correctional

Center in Charleston, Missouri. On May 1, 2013, a St. Louis City jury found Washington

guilty of first-degree robbery and armed criminal action. The St. Louis City Circuit Court

sentenced Washington to a twenty-five year term of imprisonment for first-degree

robbery and a concurrent twenty-five year term of imprisonment for armed criminal

action. Bill Stange, Warden of Southeast Correctional Center is Washington’s custodian

and the proper respondent. 28 U.S.C. §2254 Rule 2(a). The state concedes the petition is

timely filed.



                              Statement of the Case

       As best as can be discerned, Washington raises thirteen claims in his amended
                                        1
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 2 of 22 PageID #: 1197




petition. These claims are: (1) that the circuit court erred in admitting two out-of-court

identifications of Washington into evidence because the identification resulted from

impermissibly suggestive police procedures; (2) that the State made improper remarks

during closing argument concerning the potential for Washington to hide the firearm used

in the offense; (3) that the Court erred in refusing to give a limiting instruction or to grant

a mistrial when the State argued an adverse inference regarding the absence of witnesses;

(4) that he was improperly denied a bond reduction on two occasions; (5) that the jury

pool was “tainted” because it included venirepersons who knew the prosecutor, the judge,

and employees of the police department; (6) that the seated panel was unconstitutional

because all of the members of the seated panel were white; (7) that his counsel provided

ineffective assistance because counsel required the use of a wheelchair; (8) that his

counsel provided ineffective assistance by failing to file a motion to dismiss the armed

criminal action charge; (9) that his counsel provided ineffective assistance by failing to

interview each witness before trial; (10) that his counsel provided ineffective assistance

by failing to use a surveillance video recording of the offense to impeach a witness’s

statement; (11) that his counsel provided ineffective assistance by getting his motion for

rehearing or application for transfer stricken by the Missouri Court of Appeals; (12) that

his counsel provided ineffective assistance in failing to call two witnesses to testify about

the potential bias of the officer who initially identified Washington; and (13) that the sum

total of the work of each attorney appointed to represent him was ineffective.

                                  Statement of Facts
                                           2
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 3 of 22 PageID #: 1198




      The Missouri Court of Appeals summarized the pertinent facts:

      On June 2, 2011, Defendant walked into a Circle K gas station around 10
      p.m. At the time, Shindell Dinkins was working as a cashier and saw, from
      where she stood at her cash register, Defendant enter the store carrying a
      large woman’s bag. Dinkins kept her “eye” on Defendant because she
      suspected that Defendant “was probably coming in to try and stuff product
      in his bag.” Dinkins also noticed that Defendant was “oddly tall” and “so
      thin.”
      As Dinkins waited on other customers, she continued to watch Defendant
      as he walked all the way around the store and then toward her cash register.
      As he approached, Dinkins saw Defendant pull a gun from the bag. When
      Defendant reached the register, which was open, he pushed a customer out
      of the way, reached across Dinkins, and took about $50 from the register
      while pointing the gun at Dinkins. Defendant then exited the store and
      walked toward a Metrolink station.

      No DNA or other physical evidence linked Defendant to the scene, but the
      store’s surveillance video showed the robbery occurring. Consistent with
      police department practice, an email containing a still-photo of Defendant
      from the surveillance video was circulated to the department. Another police
      officer recognized Defendant and, subsequently, a photo lineup containing
      Defendant’s photo was prepared. Dinkins and another witness who was a
      customer at the scene, Rhonda Shannon, identified Defendant. Defendant
      was arrested and, thereafter, Dinkins identified Defendant at an in-person
      lineup.

      Defendant was charged with first-degree robbery and armed criminal
      action. Before trial, Defendant moved to suppress the out- of-court
      identification of Defendant, claiming that the photo lineup and in-person
      lineup were unduly suggestive. After a hearing on the motion, the trial court
      denied the motion without explanation.

      The matter then proceeded to a jury trial, where the State presented the
      testimony of Dinkins and Shannon, who identified Defendant as the
      individual who committed the robbery. Dinkins’ and Shannon’s out-of-
      court identifications of Defendant, as well as the surveillance video, were
      also admitted into evidence. At the close of the State’s evidence, Defendant
      presented evidence in support of its defense theory that Defendant’s
      identity had been mistaken. Defendant also presented the alibi testimony of
                                           3
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 4 of 22 PageID #: 1199




       his sister, [Patricia Washington], who testified that Defendant was at her
       home when the robbery occurred. Ultimately, the jury convicted Defendant
       as charged and the trial court sentenced Defendant as a prior offender to
       concurrent terms of 25 years’ imprisonment for each conviction.

Resp. Ex. E at 2–3 (footnotes omitted).


                                          ANALYSIS


I.     Several of Washington’s claims are procedurally defaulted and this Court
       will deny them for that reason alone.

       Where a petitioner fails to present his claim before the state court in accordance

with state procedural rules, that claim is procedurally defaulted. See Beaulieu v.

Minnesota, 583 F.3d 570, 573–74 (8th Cir. 2009). In determining if a claim has been

procedurally defaulted, this Court must consider whether the petitioner has exhausted his

claim in state court and whether he has preserved the claim for review by complying with

the state’s procedural rules regulating presentation of that claim. Id. at 573. Missouri

procedural rules required Washington to present his claim “‘at each step of the judicial

process’ in order to avoid default.” Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir.

2012) (quoting Jolly v. Gammon, 28 F.3d 51, 53 (8th Cir. 1994)).

       A.     Washington properly raised his first and twelfth claims in state
              proceedings; therefore, these claims are not procedurally defaulted.

       Washington raised his first claim during direct appeal proceedings and the state

court passed judgment on the merits of the first claim. Resp. Ex. B at 10; Resp. Ex. E at 5–

11. Washington advanced his twelfth claim in post- conviction proceedings and

                                            4
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 5 of 22 PageID #: 1200




reasserted it in his post-conviction appeal. Resp.Ex. K at 47–88; Resp. Ex. I at 12–15.

Therefore, these claims have not been procedurally defaulted. See Arnold, 675 F.3d at

1087.

        B.    Washington partially defaulted on part of his second claim.

        In his second claim, Washington argues that the State argued facts not in evidence

regarding his potential ability to hide the firearm used in the offense. Doc. 7–1 at 1.

Washington assigns two claims of error: (1) that this argument allowed the State to

improperly advance a theory that no weapon was presented because Washington disposed

of the firearm; and (2) that this allowed the State to improperly bolster its claim that

Washington was a “liar.” See id.

        In disposing of Washington’s second claim, the Missouri Court of Appeals indicated

that the first part of Washington’s claim was preserved, but that Washington had

abandoned the second subordinate part by failing to contemporaneously object or include

the allegation of error in his point relied on. Resp. Ex. E at 15 n.7. To preserve a claim for

review in Missouri courts, a criminal defendant must make a specific, contemporaneous

objection, State v. Driskill, 459 S.W.3d 412, 425–26 (Mo. banc 2015), include the same

error in a motion for new trial, State v. Clay, 533 S.W.3d 710, 718 (Mo. banc 2017), and

carry that same allegation forward into his appellate brief. See Woods v. Mo. Bd. of Prob.

& Parole, 481 S.W.3d 57, 59 n.2 (Mo. App. 2015) (discussing that where an appellant

fails to include a claim of error in his points relied on, that claim is abandoned).

Therefore, this Court will only consider the first part of Washington’s second claim.
                                            5
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 6 of 22 PageID #: 1201




       C.     Washington partially defaulted his third claim by abandoning a
              portion of it and failing to preserve the remainder.

       In his third claim, Washington alleges that the circuit court failed to provide a

limiting instruction after the State argued an adverse inference regarding the absence of

witnesses, shifting the burden of production and proof to Washington. Doc. 7–1 at 2. The

Missouri Court of Appeals stated it would not consider the portion of Washington’s

argument concerning the State’s alleged shifting of the burden, indicating that

Washington had abandoned it by failing to develop support in the argument portion of his

appellate brief. Resp. Ex. E at 16 n.8.

       Further, this Court is barred from considering the other part of this claim concerning

the propriety of any adverse inference or limiting instruction because the Missouri Court

of Appeals determined that Washington also failed to preserve that claim. Id. at 16–18.

Although the Missouri Court of Appeals nevertheless reviewed that claim under the

plain-error standard, such review does not purge Washington’s default. See Clark v.

Bertsch, 780 F.3d 873, 874 (8th Cir. 2015) (resolving an intra-circuit panel split concerning

AEDPA review after a state court engages in plain-error review). Therefore, no matter

how this Court construes Washington’s third claim, it will deny it on the ground of

procedural default alone.

       D.     Washington procedurally defaulted his fourth through eleventh claims
              and his thirteenth claim in state proceedings and this Court will deny
              them for that reason alone.

       Washington did not raise his fourth, fifth, or sixth claim in direct appeal

                                             6
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 7 of 22 PageID #: 1202




proceedings. Resp. Ex. B at 10–12; Resp. Ex. E at 3–4, 5, 11, 16. Similarly, Washington

failed to raise his seventh, eighth, ninth, tenth, eleventh, and thirteenth claims in his

amended post-conviction motion or during post- conviction appeal proceedings. Resp.

Ex. K at 47–88; Resp. Ex. I at 12–15. Washington does not attempt to excuse this

procedural default except as to his eleventh claim—that his counsel provided ineffective

assistance by getting his motion for rehearing or application for transfer stricken by the

Missouri Court of Appeals. See Doc. 7-1 at 18. Washington attempts to invoke the

narrow exception to procedural default announced in Martinez v. Ryan, 566 U.S. 1, 14

(2012), to excuse the default. But because the claim asserts ineffective assistance of

appellate counsel, he is categorically unable to invoke Martinez to excuse his procedural

default. See Davila v. Davis, 137 S. Ct. 2058, 2065–70 (2017) (the equitable exception

announced in Martinez does not apply to claims of ineffective assistance of appellate

counsel).

      Each of these claims are procedurally defaulted and this Court will deny them for

that reason alone. See Arnold, 675 F.3d at 1087.

II.         AEDPA deference applies to Washington’s preserved

      A. AEDPA deference

      Under the statutory provisions of AEDPA, the state court’s decision is entitled to

deference unless the adjudication of the claim: (1) “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States[,]” 28 U.S.C. § 2254(d)(1); or
                                         7
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 8 of 22 PageID #: 1203




(2) “resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” § 2254(d)(2).

       The “contrary to” and the “unreasonable application” clauses contained in §

2254(d)(1) have distinct meanings. Williams v. Taylor, 529 U.S. 362, 405 (2000). A state

court’s decision is contrary to clearly established federal law where: (1) the court “applies

a rule that contradicts the governing law” set forth by the Supreme Court of the United

States; or (2) the state court “confronts a set of facts that are materially indistinguishable

from a decision of [the Supreme Court] and nevertheless arrives at a result different from

[Supreme Court] precedent.” Id. at 405–06.

       The decision of the state court involves an unreasonable application of federal law

if the court “correctly identifies the governing legal principle from [Supreme Court]

decisions but unreasonably applies it to the facts of the particular case.” Bell v. Cone, 535

U.S. 685, 694 (2002). “In order for a state court’s decision to be an unreasonable

application of [Supreme Court] case law, the ruling must be ‘objectively unreasonable, not

merely wrong; even clear error will not suffice.’” Virginia v. LeBlanc, 137 S.Ct.

1726, 1728 (2017) (quoting Woods v. Donald, 575 U.S. 312, 316 (2015)). To prevail on

this “intentionally difficult to meet” standard, Woods, 575 U.S. at 316 (citations and

quotations omitted), a petitioner must demonstrate “that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).
                                           8
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 9 of 22 PageID #: 1204




       Under the provisions of § 2254(d)(2), a reviewing federal court is bound by the

state court’s factual findings unless the state court made a “decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” Factual determinations made by state courts are presumed correct and

the petitioner bears the burden of rebutting that presumption by clear and convincing

evidence to obtain habeas relief. Nicklasson v. Roper, 491 F.3d 830, 834 (8th Cir. 2007);

Miller-El Dretke, 545 U.S. 231, 240 (2005). A factual determination is not unreasonable

“merely because the federal habeas court would have reached a different conclusion in

the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). Moreover, the existence of

some contrary evidence in the record does not demonstrate that the state court’s factual

determination was unreasonable. See id. at 302–03.

       B.      The Missouri Court of Appeals did not unreasonably apply federal law
              in denying Washington’s first claim.

       In denying Washington’s first claim, the Missouri Court of Appeals first set forth

the applicable law governing the admissibility of identification testimony:

       Identification testimony is inadmissible if the pretrial identification
       procedure was unnecessarily suggestive and the suggestive procedure made
       the identification unreliable. State v. Body, 366 S.W.3d 625, 629 (Mo. App.
       E.D. 2012). This test
       contemplates a two-prong inquiry for determining whether identification
       testimony is admissible. Foster v. State, 348 S.W.3d 158, 161 (Mo. App.
       E.D. 2011). First, the Court determines whether the police procedures used
       were impermissibly suggestive. Id. at 162. “Police procedure is unduly
       suggestive if the witness’s identification of the defendant results from the
       procedure or actions of the police, rather than from the witness’s
       recollections of his or her firsthand observations.” Body, 366 S.W.3d at
       629. If “the witness has an adequate basis for the identification independent
                                              9
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 10 of 22 PageID #: 1205




       of the suggestive procedure,” then it cannot be said that unduly suggestive
       police procedures tainted the identification. State v. Floyd, 347 S.W.3d 115,
       125 (Mo. App. E.D. 2011).

       Only if the procedure was unnecessarily suggestive does the Court reach the
       second prong of the inquiry whether the suggestive procedure made the
       identification testimony unreliable. Body, 366 S.W.3d at 629. “In
       determining the reliability of a witness’s
       identification, we consider: (1) the opportunity of the witness to view the
       subject; (2) the witness’s degree of attention; (3) the accuracy of any prior
       description given by the witness; (4) the level of certainty demonstrated by
       the witness in making the identification; and (5) the interval between the
       event and the identification procedure.” Floyd, 347 S.W.3d at 125.

Resp. Ex. E at 5–6.

       While the Missouri Court of Appeals did not explicitly invoke any specific decision

of the Supreme Court of the United States in denying Washington’s challenge, the state

decisions it cited in support unequivocally track and employ binding Supreme Court

precedent. See Perry v. New Hampshire, 565 U.S. 228, 237–240 (2012) (discussing the

long line of cases in which the Court’s precedent regarding admission of eyewitness

identification developed). Indeed, the Missouri Court of Appeals correctly indicated that

it was required to engage in a two-part test that obligated it to first consider whether the

reported police conduct was unduly suggestive and, once deciding that answer in the

affirmative, to consider a series of factors designed to determine if the identification was

otherwise reliable. Resp. Ex. E at 5–6. This approach was described with approval in

Perry, 565 U.S. 237–240, and the Missouri Court of Appeals’s formulation of the indicia-

of-reliability factors mirror those set forth in Neil v. Biggers, 409 U.S. 188, 199–200

(1972). Because the Missouri Court of Appeals correctly identified the applicable
                                      10
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 11 of 22 PageID #: 1206




principle of law as announced by the Supreme Court of the United States, the only

question left for this Court is whether the state court unreasonably applied the line of

identification cases discussed in Perry. See Bell, 535 U.S. at 694.

       Applying the first prong of the test for admissibility of eyewitness identifications,

the Missouri Court of Appeals initially considered whether the actions of the officers prior

to, and during, the use of photographic and in- person lineups were unduly suggestive:

       At the hearing on the motion to suppress and at trial, Detective Douglas
       McPherson testified that he created the photo lineup containing Defendant’s
       photograph after interviewing witnesses at the scene and after a fellow
       police officer identified Defendant in the surveillance video. According to
       McPherson, Defendant’s most recent mugshot on file appeared to match
       that of the robber described by witnesses at the scene and in the video.
       McPherson testified that he then created the lineup using a computer
       program that uses the suspect’s characteristics to populate the lineup with
       other individuals of similar skin tone, height, weight, hair, hairstyle, and
       facial hair. McPherson explained that the program generates about 30
       photographs of similar individuals, from which an officer then selects the
       five individuals that best resemble the suspect to create the lineup. In the
       photo spread prepared in this case, McPherson indicated that Defendant
       was the lightest- skinned individual of the six individuals depicted and four
       out of the six individuals had some facial hair, including possibly
       Defendant. McPherson testified that he did not notice that Defendant was
       wearing a similar red-checked shirt in the mugshot used for the photo lineup
       as Defendant wore on the night of the robbery.

       About a week after the robbery, McPherson showed the photo lineup to
       Shannon, telling her consistent with standard procedure that “the photo
       lineup contains six photos, [that the] suspect may
       or may not be in the photos [and to] view each photo and let me know if
       [you recognize] anybody.” Shannon testified that she immediately
       identified Defendant because she “noticed the face and everything about
       him[,] [t]he shirt, everything.”

       Another detective, Detective Angela Hawkins, testified that she showed the
       same spread to Dinkins the day after Shannon identified Defendant.
                                          11
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 12 of 22 PageID #: 1207




       Hawkins said that she told Dinkins that “the person who was responsible
       could or could not be depicted in these photos, and if [the person] were or
       were not, [you] should let me know.” Dinkins testified that she identified
       Defendant in the photo spread and told Hawkins that she was 100 percent
       certain in her identification. According to Dinkins, she picked Defendant’s
       photo because “that’s [the] man that I saw rob the store.” Dinkins further
       explained that she had not noticed that he wore a similar shirt in the lineup
       as on the night of the robbery, but that she identified Defendant as the
       robber because “[h]e was very close to me in the store, and that’s the same
       guy that I saw. We were face to face. It wasn’t hard to pick him out.”

       The day after Dinkins identified Defendant in the photo spread, McPherson
       conducted an in-person lineup during which Dinkins identified Defendant
       from a viewing room. McPherson explained that he would select three other
       individuals of similar height, weight, and body style for the victim to view.
       For Defendant’s lineup, McPherson indicated that he had the individuals sit
       down because Defendant is “very tall.” Dinkins testified that she identified
       Defendant because she recognized “how thin his face is .
       . . how skinny he is,” and the noticeable discolorations of his complexion.
       She again indicated that she was 100 percent certain in her identification.
       Both Shannon and Dinkins later identified Defendant at trial.

Resp. Ex. E at 6–8 (alterations in original) (footnote omitted).

       After reviewing the record, the Missouri Court of Appeals stated that there was no

evidence indicating “the police took any action that made either the photo lineup or the

physical lineup impermissibly suggestive.” Id. at 8. In support, the court specifically noted

that the police employed a computer system designed to select individuals with

characteristics similar to Washington, picked individuals from that computer-generated list

with characteristics similar to Washington, and then presented the two eyewitnesses the

photo lineups without making any threats or promises to either. Id.

       Further, the court indicated that the eyewitnesses were informed that the

perpetrator “may or may not be in the photo spread and to simply indicate whether the
                                         12
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 13 of 22 PageID #: 1208




robber was present.” Id. These sorts of considerations undertaken by the Missouri Court of

Appeals mirror the considerations employed by the Supreme Court of the United States in

determining the relative suggestiveness of any police procedure. See Simmons v. United

States, 390 U.S. 377, 385 (1968) (indicating that police conduct was not unduly suggestive

because, inter alia, FBI agents did not suggest which persons included in the picture

lineup were under suspicion). The Missouri Court of Appeals then remarked “[e]ach

witness thereafter identified Defendant based on their memory of the robber, their

recollection of Defendant’s face and, in Dinkins case, his unique features.” Resp. Ex. E at

9 (emphasis added). Put another way, the court noted that the

eyewitness identifications of Washington were a result independent of any
police action. See id.

       The court further noted that, for the in-person lineup, the police “selected individuals

similar in height, weight, and body type, and three of the four individuals (including

Defendant) had lighter complexions.” Id. Of particular importance, the court observed

that the police had the individuals sit down during the in-person lineup because

Washington is “very tall.” Id. Finally, the Missouri Court of Appeals specifically denied

each of Washington’s arguments:

(1) that the lineup was impermissibly suggestive because of perceived dissimilarities

between him and the other individuals in the lineup; (2) that he was the only individual in

both the photo and physical lineup; (3) that his photo in the lineup depicted him wearing a

shirt similar to the one he wore on the night of the robbery; and (4) that eyewitness

                                             13
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 14 of 22 PageID #: 1209




identifications are inherently unreliable. Id. at 9–11.

       The court denied Washington’s first through third arguments stating that under the

totality of the circumstances, nothing argued by Washington demonstrated the police

conduct was unduly suggestive. Id. at 9–10. This totality of the circumstances analysis is

the same standard employed by federal courts. See, e.g., Foster v. California, 394 U.S. 440,

442 (1969). The court denied the fourth claim in quick fashion stating that Washington’s

cited psychological studies were “not informative with respect to the question in this case

whether the police procedures used were unnecessarily suggestive.” Resp. Ex E. at 10.

This refutation accurately states the applicable federal law. See Perry, 565 U.S. at 237–240.

Therefore, this Court will Washington’s first claim because he is unable to demonstrate

that the decision of the Missouri Court of Appeals “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.

       C.     The Missouri Court of Appeals did not unreasonably apply federal law
              in denying the preserved portion of Washington’s second claim.

       In the undefaulted portion of his second claim, Washington asserts that, during

closing argument, the State argued facts not in evidence. Doc. 7–1 at 14–15. More

precisely, Washington contends that when the State suggested places Washington could

have hidden the firearm after the robbery, it was testifying to facts that were not in the

record and about which no witness could be cross-examined. Id.

       In denying Washington’s second claim, the Missouri Court of Appeals first

                                              14
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 15 of 22 PageID #: 1210




recognized that prosecutors are given “substantial latitude in closing argument.” Resp.

Ex. E at 12 (citations omitted). It next stated that during closing argument a prosecutor

may comment on the evidence or credibility of the defendant’s case and in so doing

“counsel may even belittle and point to the improbability of the untruthfulness of specific

evidence, and may suggest reasonable inferences for the jury to draw from the evidence.”

Id. (citations and quotations omitted). The court cautioned that “[a] prosecutor cannot,

however, argue facts not in evidence or inferences not supported by the evidence.” Id.

      The Missouri Court of Appeals then reproduced the relevant portions of the State’s

closing argument.

      [THE PROSECUTOR]: When you find him guilty of the robbery, first
      degree, next you find him guilty of the armed criminal action. Why? They
      piggyback on each other. The armed criminal action is for doing this
      robbery with a real weapon, with a deadly weapon.

                                      *      *      *

      What other evidence do we have that this gun is real, that it’s a deadly
      weapon? Here we go. You saw [Shannon’s] expression yesterday. She was
      shaking so hard when she saw that surveillance video. She started crying
      and bawling. She got very, very, very, very scared and upset. You could see
      her reliving it. She thought she was going to die in that convenience store.
      [Dinkins] told you it was real. She said that was pointed at me, and I took a
      moment and I looked him right in the face because I knew I needed to
      remember him. That is a real gun.

                                      *      *      *

      He had his finger on the trigger. He threatened multiple people, pointed it
      right at this woman. This is a real gun, and the evidence shows that it’s a real
      gun. It’s that circumstantial evidence. It’s like that rain that we talked about
      outside. You saw the puddles. You saw the umbrella. You’ve got all the
      circumstantial evidence. Put those puzzle pieces together. You know that
                                             15
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 16 of 22 PageID #: 1211




       this is a real gun. I don’t have it in the courtroom, but think of all the places
       it could be. In a house somewhere, hidden in the bottom of river. It’s not the
       first time as Detective McPherson told you –

       [DEFENSE COUNSEL]: I’m going to object. Arguing facts not in evidence.

       THE COURT: Overruled

       [THE PROSECUTOR]: It’s not the first time Detective McPherson told you
       that a gun wasn’t recovered. Doesn’t mean it wasn’t real, and it doesn’t
       mean it didn’t happen. You saw how he was using that gun in the video.
       You can see in this still the fear on this woman’s face. They know it was
       real, and it was. [Emphasis added.]

Resp. Ex. E at 12–13 (alterations in original).

       Finally, the Missouri Court of Appeals stated:

       Clearly, the prosecutor’s main argument was that the firearm need not be in
       evidence to establish Defendant’s guilt and that circumstantial evidence
       could establish that the gun Defendant wielded was real. The prosecutor’s
       point that the gun could be “somewhere” is an inference from McPherson’s
       testimony that it is not unusual to not recover a firearm after a crime and
       was likely intended to rebut a contrary inference that Defendant’s guilt had
       not been established because the gun had not been located. McPherson’s
       testimony in this regard was properly admitted and the prosecutor simply
       made a reasonable inference from McPherson’s testimony that Defendant
       may have disposed of the firearm or otherwise hid it from police discovery.
       Moreover, we fail to see how the result of the trial would have been different
       had the prosecutor not made these remarks, given that the only disputed
       issue at trial was the identity of the robber and the other evidence against
       Defendant was overwhelming, including eyewitness identifications and a
       surveillance video.

Id. at 13–14 (emphasis added).

       The decision of the Missouri Court of Appeals mirrors the estimation of

prosecutorial power during closing arguments expressed by many federal courts. See,

e.g., United States v. Mullins, 446 F.3d 750, 760 (8th Cir. 2006) (indicating that the
                                          16
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 17 of 22 PageID #: 1212




prosecutor is limited to the evidence and any reasonable inference drawn therefrom, but

may use “colorful language” and argue his or her personal interpretation of the evidence).

Further, the United States Court of Appeals for the Eighth Circuit employs a similar

approach in addressing prosecutorial misconduct claims before it in the first instance. See

United States v. Conrad, 320 F.3d 851, 855 (8th Cir. 2003). Under that standard, there is a

two part test for determining prosecutorial misconduct: “(1) the prosecutor's remarks or

conduct must have been improper, and (2) such remarks or conduct must have

prejudicially affected the defendant’s substantial rights so as to deprive the defendant of a

fair trial.” Id. There are three factors to consider in evaluating prejudice: “(1) the

cumulative effect of such misconduct; (2) the strength of the properly admitted evidence

of the defendant’s guilt; and (3) the curative actions taken by the court.” Id. (quoting

United States v. Hernandez, 779 F.2d 456, 460 (8th Cir. 1985).

       Put simply, the Missouri Court of Appeals recognized that Washington’s claim was

meritless because the State argued a reasonable, and therefore permissible, inference from

the evidence presented. See Resp. Ex. E at 13–14.

This recognition tracks the applicable federal law; consequently, Washingtonis unable to

demonstrate that the decision of the Missouri Court of Appeals “was so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.

Accordingly, the undefaulted portion of Washington’s second claim will be denied. Id.


                                             17
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 18 of 22 PageID #: 1213




       D.     The Missouri Court of Appeals did not unnecessarily apply federal law
              in denying Washington’s twelfth claim.

       Washington’s twelfth claim is based on ineffective assistance of counsel. In

Strickland v. Washington, 466 U.S. 668, 687–96 (1984), the Supreme Court announced a

two-part test by which courts are to analyze ineffective assistance of counsel claims. In

order to succeed on a Strickland claim, a petitioner must demonstrate: (1) that his counsel

failed to exercise the customary skill and diligence of a reasonably competent attorney in

the same or similar circumstances; and (2) that he was prejudiced by that deficient

performance. Id.

       In applying the first, or performance, prong of Strickland, courts employ a highly-

deferential standard, analyzing counsel’s performance free from the distorting influence

of hindsight. Id. at 689. A petitioner must “identify the acts or omissions of counsel that

are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

The reviewing court “must then determine whether, in light of all the circumstances, the

identified acts or omissions were outside the wide range of professionally competent

assistance.” Id. In making that determination, however, the reviewing court should

recognize that there are countless ways to provide effective assistance and that counsel is

strongly presumed to have rendered constitutionally adequate assistance. Id. at 689–90.

To this end, “strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable[.]” Id. at 690.

       In order to prevail on the second, or prejudice, prong of Strickland, a petitioner

                                             18
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 19 of 22 PageID #: 1214




must demonstrate “that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

“A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. This standard requires the reviewing court to consider, inter alia, the

governing legal standard. Id. at 695. Where the petitioner “challenges a conviction the

question is whether there is a reasonable probability that, absent the errors, the factfinder

would have had a reasonable doubt respecting guilt.” Id. at 695. Put another way, “a court

making the prejudice inquiry must ask if the defendant has met the burden of showing that

the decision reached would reasonably likely have been different absent [counsel’s]

errors.” Id. Petitioner’s failure to establish either Strickland prong defeats an ineffective

assistance of counsel claim. Worthington v. Roper, 631 F.3d 487, 498 (8th Cir. 2011).

       In the context of a section 2254 petition, Strickland review is particularly exacting.

See Harrington, 562 U.S. at 105. Indeed, both the Strickland and AEDPA standards are

“highly deferential” and when they apply in tandem, the review is “doubly deferential.”

Id. (citations omitted). Therefore, “[w]hen § 2254(d) applies, the question is not

whether counsel’s actions were reasonable. The question is whether there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

       Washington actually presents two claims of ineffective assistance raised during

post-conviction proceedings as a single claim—the twelfth—in the instant petition. Doc.

7–1 at 13. Because the Missouri Court of Appeals addressed both claims together, this

Court will do the same. See Resp. Ex. L at 6. In his twelfth claim, Washington argues that
                                           19
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 20 of 22 PageID #: 1215




his counsel was ineffective for failing to call his brother, Robert Washington (“Robert”),

and another individual, Conrad Tatum, to testify about the alleged bias of the officer that

originally identified Washington. Doc. 7–1 at 13.

       In state court, Washington advanced the claim that counsel was ineffective for

failing to call Robert to testify that Officer Stanley Coleman was biased against

Washington “because [Robert] had been injured while helping Officer Coleman’s father

and then sued the Colemans and obtained a settlement.” Resp. Ex. L at 6–7. Washington

alleged that Robert’s testimony, would have provided evidence that Officer Coleman’s

bias led to him being initially targeted as a suspect. Id. at 7. Washington also asserted

that his counsel should have called Conrad Tatum, who would have testified that: (1)

Officer Coleman was biased against Washington because Washington told Officer

Coleman’s father that “Officer Coleman had taken out the starter as well as spark plugs

from Coleman’s father’s car to prevent him from driving,” which caused a disagreement

between Officer Coleman and his father, Id. at 4; accord Resp. Ex. I at 34; and (2) that

Tatum dropped Washington off at Washington’s sister’s apartment at 9:30 p.m. on the

night of the robbery, in support of Washington’s alibi defense. Resp. Ex. L at 5; Resp.

Ex. I at 34.

       In denying Washington’s twelfth claim, the Missouri Court of Appeals first stated

that Tatum’s testimony would not have provided a viable defense:

       At trial, Movant’s sister testified that Tatum had brought Movant to her
       apartment around 9:20 p.m. on the night of the robbery, and that Movant
       stayed with her that night and at no point left. She testified that the two
                                             20
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 21 of 22 PageID #: 1216




       played cards and chess and ate and watched TV together. This testimony
       which placed Movant at his sister’s apartment at 9:20 or 9:30 did not
       provide an alibi for Movant’s presence at the Circle K at 10:00 p.m.
       Therefore, Tatum’s testimony would not have produced a viable defense.
       Worthington, 166 S.W.3d at 577.

Resp. Ex. L at 8–9. This determination is the result of a reasonable application of

Strickland because Strickland review necessarily requires a court to consider the viability

of the other possible actions available to counsel. See Strickland, 466 U.S. at 687–96.

Further, the Missouri Court of Appeals found that the ineffective assistance of counsel

claim regarding Tatum’s alibi testimony was meritless because this testimony was merely

cumulative of testimony provided by Washington’s sister. Resp. Ex. L at 9. The Eighth

Circuit Court of Appeals has repeatedly recognized that counsel is not ineffective for

failing to present evidence that is cumulative of evidence already presented. Bucklew v.

Luebbers, 436 F.3d 1010, 1020 (8th Cir. 2006); Hall v. Luebbers, 296 F.3d 685, 693 (8th

Cir. 2002).


       After discussing the circumstances surrounding the identification of Washington

by the two eyewitnesses previously discussed above, the Court concluded the opinion by

stating:

       Finally, as the State correctly points out, regardless of any potential bias by
       Officer Coleman, he was not involved in the various lineups in which two
       witnesses independently and positively identified Movant as the robber at
       the Circle K.

       In conclusion, neither of Movant’s claims of possible police bias towards
       him nor cumulative evidence that Movant had been dropped off at his
                                             21
Case: 1:20-cv-00221-SNLJ Doc. #: 11 Filed: 02/23/21 Page: 22 of 22 PageID #: 1217




      sister’s residence before the robbery would have changed the outcome at
      trial. The record refutes Movant’s claims that trial counsel was ineffective
      or that he suffered prejudice therefrom. Therefore, the motion court did not
      clearly err in overruling, without an evidentiary hearing, Movant’s Rule
      29.15 motion on the basis of counsel’s failure to call Washington and
      Tatum to testify at trial. Points I and II are denied.

Resp. Ex. L at 10–11 (emphasis added). This denial reasonably applies the prejudice

prong of Strickland by considering whether there was a reasonable probability—meaning

“a probability sufficient to undermine confidence in the outcome”—that but for counsel’s

errors the result would have been different. 466 U.S. at 694. Washington has not

demonstrated otherwise; therefore, this Court will deny his twelfth claim.

                                      Conclusion

            For the foregoing reasons, the Court will deny the petition for a writ of habeas

     corpus

            IT IS FURTHER ORDERED this Court will not issue a certificate of

      appealability because Johnson has not made a substantial showing of the denial of a

      federal constitutional right.


            SO ORDERED this 23rd day of February, 2021.




                                                 _________________________________________
                                                 STEPHEN N. LIMBAUGH, JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE


                                            22
